TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00191-CR


David Bruce Adams, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 03-357-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury found appellant David Bruce Adams guilty of three counts of aggravated
robbery.  See Tex. Pen. Code Ann. § 29.03 (West 2003).  The jury assessed a forty-five year prison
term for each count.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  
Appellant filed a pro se response to counsel's brief.  In it, appellant asserts that his
trial counsel was ineffective because he did not file motions suggested by appellant, that his counsel
on appeal was ineffective because he filed an Anders brief, and that there were constitutional
violations during his trial "which I will not elaborate at this time."  On this record, we find no
support for the ineffective assistance claims, and appellant's vague suggestion of other constitutional
errors presents nothing for review.
We have reviewed the record, counsel's brief, and the pro se response.  We agree that
the appeal is frivolous and without merit.  We find nothing in the record that might arguably support
the appeal.
The judgments of conviction are affirmed.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Affirmed
Filed:   February 3, 2005
Do Not Publish